UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1778


ANDREA JACKSON CANNON,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, NATIONAL ASSOCIATION, and Affiliate, Wells
Fargo Insurance Corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cv-00377-RWT)


Submitted:   January 31, 2013             Decided:   February 11, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry T. Spikes, Sr., Washington, D.C., for Appellant. Russell
J. Pope, TREANOR POPE & HUGHES, P.A., Towson, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andrea   Jackson   Cannon,   a     property   owner   in   Fort

Washington, Maryland, brought a civil action against Wells Fargo

Bank, the servicer of her mortgage, alleging breach of contract

and related tort claims based on Wells Fargo’s procurement of

Lender Placed Insurance (LPI) on her property.                 The district

court granted Wells Fargo’s motion to dismiss Cannon’s amended

complaint for failure to state a claim upon which relief can be

granted.     Cannon appeals the district court’s order dismissing

her civil action.       We affirm.

             We review de novo a district court’s grant of a motion

to dismiss under Fed. R. Civ. P. 12(b)(6), Philips v. Pitt Cnty.

Mem’l Hosp., 572 F.3d 176, 179–80 (4th Cir. 2009), and note

that,   to    survive     a   Rule   12(b)(6)    motion,   a    complaint’s

“[f]actual allegations must be enough to raise a right to relief

above the speculative level” and have “enough facts to state a

claim to relief that is plausible on its face.”            Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555, 570 (2007).

             On appeal, Cannon complains that the district court

considered exhibits outside the pleadings and thereby improperly

converted the motion to dismiss into one for summary judgment.

Our review of the record leads us to conclude that the district

court did not rely upon the challenged exhibits in reaching its

decision to grant the motion to dismiss.

                                      2
             Cannon next argues that the district court erroneously

dismissed      her    tort     claims.          However,      Cannon   alleged      no

extraordinary        circumstances      that    would    justify     finding   Wells

Fargo   owed    her    a   duty   in    tort    beyond     the    written   contract

between the parties.            See Silver Hill Station Ltd. P’ship v.

HSA/Wexford Bancgroup, LLC, 158 F. Supp. 2d 631, 640 (D. Md.

2001); Jacques v. First Nat’l Bank of Md., 515 A.2d 756, 759

(Md. 1986).          Moreover, Cannon failed to plead her claims of

fraud with the required particularity.                     See Fed. R. Civ. P.

9(b).

             Cannon     contends       that    the   district      court    erred   in

dismissing her breach of contract claim without considering that

the doctrine of good faith and fair dealing would require Wells

Fargo   to   seek     competitive       rates    for    LPI   coverage.        Cannon

further argues that Wells Fargo was required to provide her with

notice of its intent to obtain LPI coverage.                     Because the terms

of the Deed of Trust directly contradict Cannon’s arguments, we

conclude that her claims lack merit.

             Finally,        Cannon     contests        the      district     court’s

conclusion that the property at issue was commercial in nature

and outside the purview of the Maryland Consumer Protection Act.

However, Cannon offers no facts or argument in support of her

conclusory claim, and we therefore deem the issue to be waived.



                                           3
              Based on the foregoing, we affirm the judgment of the

district    court.     We     dispense    with   oral   argument   because     the

facts   and    legal   contentions       are   adequately   presented     in   the

materials     before   this    court     and   argument   would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                          4